IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHRISTIAN GEORGE                      NOT FINAL UNTIL TIME EXPIRES TO
DINKINS,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-121
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 19, 2016.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Nancy A. Daniels, Public Defender and Joel Arnold, Assistant Public Defender, for
Appellant.

Pamela Jo Bondi, Attorney General and David Llanes, Assistant Attorney General,
for Appellee.




PER CURIAM.

      Mr. Dinkins appeals the trial court’s partial denial of his 3.800(b)(2) motion

to correct a sentencing error involving thirty days of jail credit from December 22,
2014, to January 20, 2015. See § 921.161, Fla. Stat. Because the state concedes an

error on this issue, we reverse and remand for the trial court’s further consideration.

REVERSED AND REMANDED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.




                                          2